DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 4, 2022 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and signed copies of the 1449 form is attached.

Status of the Claims











Currently, claims 2, 14-27, 29-31, 33-34 and 37-55 are pending in the instant application, all of which are under consideration herein. 

Response to Remarks and Amendments
Applicant’s remarks and amendments filed April 4, 2022 have been entered and are considered herein. All rejections and objections not explicitly maintained herein are withdrawn in view of Applicant’s amendment to the claims.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claims 2, 3, 6, 7 and 9-36 (now claims 2, 14-27, 29-31, 33-34 and 37-55) under 35 USC 112(a), Applicants contend that the claim amendment limiting the claims to treatment of schizophrenia is sufficient to overcome the rejection.  However, in addition to the scope of diseases previously claimed, the rejection also applied to the scope of the term “treatment,” which as defined in the specification reads on curing and preventing the claimed disease (now limited to schizophrenia).  There is insufficient evidence in the specification and claims as filed to support the enablement of curing and preventing the onset of schizophrenia, a condition which to date has not been cured or prevented.  Therefore, the scope of enablement rejection is maintained in view of the scope of the term “treatment” as defined.
With regard to the rejection of claims 2, 3, 6, 7 and 9-36 under 35 USC 102(a)(1) is withdrawn in view of the amendment to require that the patient is a human.
With regard to the rejection of claims 2, 3, 6, 7 and 9-36 (now claims 2, 14-27, 29-31, 33-34 and 37-55) for obviousness type double patenting over US 11,129,807, Applicant contends that the ‘807 claims do not adverse effects associated with D2 antipsychotic therapy or reducing the clinically significant risk of the adverse effects associated with D2 antipsychotic therapy with such administration. This traversal was not found to be persuasive because, as set forth in the rejection the conflicting claims require administration of the same compound of the instant claims to treat schizophrenia, i.e. the same patient population encompassed by the instant claims. Therefore, the method of the conflicting claims would have necessarily provided the same treatment results as claimed, e.g. avoidance of the negative symptoms and adverse events referred to in the claims. See MPEP 2112.02, where it is stated “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, the rejection is still deemed to be proper and is maintained herein, as well as applied to the newly added claims.
With regard to the rejection of claims 2, 3, 6, 7 and 9-36 (now claims 2, 14-27, 29-31, 33-34 and 37-55) for obviousness type double patenting over US Applications 17/223,229 and 17/228,796, Applicant has requested the rejections be held in abeyance since they are provisional in nature.  Since the rejections still apply to the pending claims, they are maintained herein.

Claim Objections
Claim 2 is objected to because the clause “without causing a clinically significant risk of one or more adverse event(s) associated with D2 antipsychotic therapy” inserted at the end of the claim is redundant, since the same language is already present in lines 2-4 of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

Claims 2, 14-27, 29-31, 33-34 and 37-55 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification is not enabled for the treatment of all “disease, condition and/or disorder responsive to monoamine transporter uptake inhibitors and/or monoamine transporter substrate-type releasers” which includes “obesity, a sleep disorder, a neurological disease, depression, anxiety, ADHD, stimulant addiction or alcohol addiction” as indicated by dependent claim 21.  Further, the specification is not enabled for complete allevation (which reads on cure), nor prevention or delaying the onset of the claimed conditions (which reads on prevention of the claimed conditions) as claimed (specification, paragraph [0046]). The specification falls short because data essential for treating numerous diseases by administering a therapeutically effective amount of the claimed compounds to a person in need is not described in the specification, nor is there any description or examples of prevention or curing of any of the claimed disorders. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described. They are:
1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

The Nature of the Invention
The claims recite that a method of treating a neurological or psychiatric disease comprising administering Compound 1, where the diseases to be treated include, for example, schizophrenia, mood disorders, pain, sleep disorders, anxiety, neurodegenerative diseases, addiction, behavior disorders, cerebral function disorders, depression, social function disorders, etc. (see claim 10 and 11, for example).
Further, the scope of the claimed “treatment” is given its broadest reasonable interpretation in light of the specification, which indicates that treating refers to delating the onset of a disease or disorder (thus reading on administration to a healthy individual to prevent a would-be initial onset of disease) (paragraph [044]).

The State of the Prior Art
The state of the prior art is as follows:
Parkinson's disease is a progressive neurodegenerative disorder (synucleopathy) diagnosed on the basis of characteristic motor disturbances, asymmetry of symptoms onset and response to levodopa (Litvan et al., 2003). Lewy bodies, neurofibrillary tangles and plaques are observed in nigral, limbic and neocortical regions. These degenerations are supposed to affect catecholaminergic (dopamine and norepinephrine) and cholinergic neurotransmission. In particular, an important part of cognitive deficits (executive function and working memory) have been related to a decreased prefrontal dopaminergic signaling in non demented patients (Nandakumar et al., 2013).    Schizophrenia is the result of a complex series of neurodevelopmental or other changes that lead to impaired information processing in the brain (Marenco and Weinberger 2000). No single genetic change, aberrant protein function, or visible brain lesion has been demonstrated to lead to schizophrenia, and many different genetic and environmental changes are linked to increased disease risk (Fatemi and Folsom 2009). While many neurochemical signaling systems, such as the various monoamines, NMDA, and GABA, are likely to play a role in the etiology of schizophrenia (Pickard 2011), many pathways seem to converge on aberrant dopamine signaling as a final common pathway that leads to many of the observed symptoms (Howes and Kapur 2009).    With regard to the cognitive impairment, for which there is currently no treatment, patients with schizophrenia show significant deficits in specific cognitive domains, especially executive function, working memory, and episodic memory. Cognitive domains which are dysfunctioning in these two disorders are complex functions involving many neurotransmitters and brain regions; however, dopamine signaling in the dorsolateral prefrontal cortex (DLPFC) has been shown to play a critical role in these processes (Goldman-Rakic, Castner et al. 2004). One approach to rectifying cortical dopamine neurotransmission is to take advantage of the differential modes of clearance of dopamine from the different brain regions. In the midbrain, there is extensive expression of the dopamine transporter (DAT), which is thought to be primarily responsible for dopamine clearance from the synapse (Ciliax, Heilman et al. 1995). In contrast, cortical regions exhibit only low levels of DAT expression, and dopamine is cleared primarily by enzymatic catabolism of dopamine, with a contribution from the norepinephrine transporter (NET) (Yavich, Forsberg et al. 2007; Kaenmaki, Tammimaki et al. 2010). The primary enzymes responsible for dopamine catabolism in the prefrontal cortex ("PFC") are monoamine oxidase (MAO) and catechol-O-methyltransferase ("COMT"). The predictability or lack thereof in the art
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the method of treatment requiring an enzymatic response in the patient using the claimed compound could result in the possibility of off target effects since only small groups of compounds are completely specific for one of several enzymes that degrade catecholamines (such as dopamine, epinephrine, and norepinephrine), catecholestrogens, and various drugs and substances having a catechol structure; this kind of treatment can not be translated to all the possible treatment of all the well-known neurological or psychiatric disorders as wells their corresponding symptoms in regards to their therapeutic effects. 
Hence, in the absence of a showing of correlation between all the well-known diseases claimed as “responsive” to the claimed receptors in the patient with the claimed compounds of formula I and all the known neurological or psychiatric disorders and conditions, one of skill in the art is unable to fully predict possible results from the administration of the claimed compounds of formula I due to the unpredictability of the role of treating any known neurological or psychiatric disorders by the claimed enzyme in the patient with the claimed compounds, i.e. whether promotion or inhibition would be beneficial for the treatment of the above diseases.  This is especially true given the broad definition of the term “treatment” such that the method as claimed also covers the cure and prevention of each of these conditions, many of which are known in the art to be unpreventable and uncurable.
The nature of pharmaceutical arts is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities. There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. 
Neurological disorders are diseases of the central and peripheral nervous system. In other words, the brain, spinal cord, cranial nerves, peripheral nerves, nerve roots, autonomic nervous system, neuromuscular junction, and muscles. There are more than 600 diseases of the nervous system. These disorders include epilepsy, Alzheimer disease and other dementias, cerebrovascular diseases including stroke, migraine and other headache disorders, multiple sclerosis, Parkinson's disease, neuroinfections, brain tumours, traumatic disorders of the nervous system due to head trauma, and neurological disorders as a result of malnutrition.
Moreover, cognitive disorders are disorders in a brain that prevents someone from thinking well, from solving problems, or from storing information. Three main types of cognitive disorders are: Delirium, Dementia, and Amnesia.
Delirium - is a severe disturbance in consciousness and thought that is not better accounted for by dementia. Delirium is likely to have a sudden onset, be variable, and have a better chance of remission than dementia. Delirium involves disorientation and memory loss, along with distorted consciousness and cognitive deficits. The victim may not know what time it is, or where she or he is, or be able to speak coherently. Short-term memory loss is almost always noted. The patient is usually agitated, with the agitation worse at night; if in the hospital, the patient may fight, break things or tear out intravenous tubes, and have to be restrained. The onset of delirium is typically fairly sudden, taking a few hours to a few days, and delirium rarely lasts for more than a month; unfortunately, one reason for this is that the patient may die. Especially for this reason, the occurrence of delirium is a clear medical emergency calling for prompt treatment. One cause of delirium is substance intoxication via overdoses of drugs or exposure to toxins, or withdrawal from drugs. Another is various medical conditions, brain trauma caused by an accident or stroke, for example. The type of delirium is determined by what caused it; for example, two types are substance intoxication delirium and delirium caused by a medical condition. 
If intoxication or treatable medical problems are detected and treated, the delirium is probably reversible. If treatment is not possible, permanent brain damage is either present or likely to develop, and the delirium may progress to dementia. 
Delirium can be subcategorized into one of the following depending on the causes: 
  From substance intoxication  From withdrawal  From multiple causes
Dementia, like delirium, involves cognitive deficits, but the deficits are different. One universal characteristic of dementia is short-term memory loss. It may be accompanied by inability to find words (aphasia), to recognize objects (agnosia), or to carry out a sequence of motor activities (apraxia), despite the ability to make the individual movements. The onset of dementia tends to be more gradual than the onset of delirium, and may go unnoticed for long periods. The person with dementia may behave quite inappropriately, for example by telling dirty jokes to strangers or exposing genitalia. Violent behavior, although less common than in cases of delirium, sometimes occurs. In early cases of dementia, when the individual is aware of his or her deteriorating condition but still able to execute plans, suicide is a possibility.
Despite the fact that many causes of dementia are age-related, one should not assume that dementia is a normal consequence of aging. Although little can be done to prevent or ameliorate dementia in many cases, a medical examination is necessary in order to evaluate causes and possible treatments. One study of cases of dementia at three centers showed that 26% of the cases were treatable. The most common treatable cases are those with chronic drug toxicity, major depression, normal pressure hydrocephalus, or operable brain masses. 
Amnesia - is loss of memory; it is retrograde if memories before a fixed event are lost, and anterograde if memories after a fixed event are lost. An individual may have both kinds of amnesia.
Amnesias, as the name indicates, are characterized by memory losses without sufficient cognitive deficits to indicate a diagnosis of delirium or dementia, and can be subcategorized into those: caused by medical conditions, caused by substance abuse, etc. As shown above, the disorders of central nervous system (CNS) are very broad and the disorders also vary one from the other. It is also shown that cognitive and motor disorders are also broad in nature and the disorders vary one from the other. The burden is on applicants, to show that the claimed compound can treat the disorders that are listed above. 
A brain tumor occurs when abnormal cells form within the brain. There are two main types of tumors: malignant or cancerous tumors and benign tumors. Cancerous tumors can be divided into primary tumors that start within the brain, and secondary tumors that have spread from somewhere else, known as brain metastasis tumors
Epidemiological studies are required to determine risk factors. Aside from exposure to vinyl chloride or ionizing radiation, there are no known environmental factors associated with brain tumors. Mutations and deletions of so-called tumor suppressor genes, such as P53, are thought to be the cause of some forms of brain tumor. Inherited conditions, such as Von Hippel–Lindau disease, multiple endocrine neoplasia, and neurofibromatosis type 2 carry a high risk for the development of brain tumors. People with celiac disease have a slightly increased risk of developing brain tumors.
When a brain tumor is diagnosed, a medical team will be formed to assess the treatment options presented by the leading surgeon to the patient and his/her family. Given the location of primary solid neoplasms of the brain in most cases a "do-nothing" option is usually not presented. Neurosurgeons take the time to observe the evolution of the neoplasm before proposing a management plan to the patient and his/her relatives. These various types of treatment are available depending on neoplasm type and location and may be combined to give the best chances of survival: 
Surgery: complete or partial resection of the tumor with the objective of removing as many tumor cells as possible.
Radiotherapy: the most commonly used treatment for brain tumors; the tumor is irradiated with beta, x rays or gamma rays.
Chemotherapy: is a treatment option for cancer, however, it is not always used to treat brain tumors as the blood-brain barrier can prevent some drugs from reaching the cancerous cells.
A variety of experimental therapies are available through clinical trials.
Concerning anxiety, the exact cause of GAD is not fully known, but a number of factors -- including genetics, brain chemistry and environmental stresses –appear to contribute to its development. 
Genetics: Some research suggests that family history plays a part in increasing the likelihood that a person will develop GAD. This means that the tendency to develop GAD may be passed on in families. 
Brain chemistry: GAD has been associated with abnormal levels of certain neurotransmitters in the brain. Neurotransmitters are special chemical messengers that help move information from nerve cell to nerve cell. If the neurotransmitters are out of balance, messages cannot get through the brain properly. This can alter the way the brain reacts in certain situations, leading to anxiety. 
Environmental factors: Trauma and stressful events, such as abuse, the death of a loved one, divorce, changing jobs or schools, may lead to GAD. GAD also may become worse during periods of stress. The use of and withdrawal from addictive substances, including alcohol, caffeine, and nicotine, can also worsen anxiety. 

Regarding Alzheimer’s Disease (AD), many scientists and medical doctors are in search for finding the main causative factors in order to treat the Alzheimer’s Disease. For example, according to Meda et al (Nature 374,647 (1995) and Larner (Neurosci. Res. Commun. 20 , 147 (1997), -amyloid peptide was shown to exert direct toxic effects on neutrons and to inhibit neurite growth in vitro. Thus, therapeutic approaches that can modulate A peptide toxicity have been hypothesized to represent important methods for controlling the onset of AD. It is postulated that if neuronal cells can be protected from A peptide/senile plaque-induced toxicity, the onset of AD may be delayed; furthermore, St. George-Hyslop et al (Nature 400, 116 (1999) indicates that an anti-A protein antiboby was shown to clear senile plaques and protect mutant PDAPP mice from the onset of AD. From this, the generation of reactive oxygen intermediates through oxidative stress caused by A peptide has been suggested to be the major pathway of A peptide-induced cytotoxicity. Thus, there is no positive correlation between the peptide-induced toxicity against certain cells and the treatment as claimed. 
In addition, there is a clear cause for epilepsy in only a minority of the cases. Typically, the known causes of seizure involve some injury to the brain. Some of the main causes of epilepsy include: low oxygen during birth 
head injuries that occur during birth or from accidents during youth or adulthood 
brain tumors 
genetic conditions that result in brain injury, such as tuberous sclerosis 
infections such as meningitis or encephalitis 
stroke or any other type of damage to the brain 
abnormal levels of substances such as sodium or blood sugar

 From these findings, there is no single common cause for all these disorders; therefore, there is no clear assurance that only the interaction of the claimed compound with the recited enzymes would be resulted in the prevention or cure of the above diseases. 
The amount of direction or guidance present
The direction present in the instant specification is that the compounds of formula I can be used to treat various neurological or psychiatric disorders as well as their corresponding symptoms of disorders, as well as prevention and cure of each of the claimed conditions. These disorders include epilepsy, Alzheimer disease and other dementias, cerebrovascular diseases including stroke, migraine and other headache disorders, multiple sclerosis, Parkinson's disease, neuro-infections, brain tumors, traumatic disorders of the nervous system due to head trauma, and neurological disorders as a result of malnutrition.
  However, the specification is silent and fails to provide guidance as to whether all those diseases require the same mechanistic nature of enzyme inhibition in the patient with the claimed Compound I, i.e. the specification fails to provide a correlation between all those diseases and the inhibition of the same enzyme in a patient. Also, there is no direction and guidance for how all those diseases would be prevented by using the claimed compound.
The presence or absence of working examples
There is no working example for all those disorders-treatment by using the mechanistic nature of enzyme modulation in the patient with Compound I. Also, the compounds which are disclosed in the specification have no pharmacological data regarding the treatment of the entirety of the scope of claimed diseases using the claimed compound. Also, the specification fails to provide sufficient working examples as to how those listed diseases can be prevented or treated in the patient with the compound of formula I, i.e. again, there is no direct correlation between the entirety of the listed diseases and the claimed compound.
The breadth of the claims
	The breadth of the claim is that the Compound I can be used to treat and prevent all the known diseases mentioned in the above.
The quantity of experimentation needed
	The quantity of experimentation needed is undue experimentation. One of skill in the art would need to determine which kinds of those disorders would be benefited by the affect of the claimed compounds and would furthermore then have to determine whether the claimed compounds would provide treatment of all the known diseases listed in the above.
 The level of the skill in the art
	The level of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity. 
	Thus, the specification fails to provide sufficient support of the broad use of the compounds of formula I for all kinds of diseases-treatment. As a result, necessitating one of skill to perform an exhaustive search for which all the known diseases can be treated by the compounds of formula I in order to practice the claimed invention.
Genentech Inc. v. Novo Nordisk A/S  (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 14-27, 29-31, 33-34 and 37-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et. al., WO 2011069063 A2.
The claims are drawn to a method for treating schizophrenia comprising administering to a subject a therapeutically effective amount Compound 1, or a pharmaceutically acceptable salt thereof, where such administration does not cause a clinically significant risk of adverse events.
Determination of the scope and content of the prior art (MPEP § 2141.01)
Shao discloses multicyclic compounds for treating psychosis and schizophrenia, as well as other neurological disorders (Abstract; pp. 18-19, para [0080]). Shao discloses the following compound as the HCl salt (p. 151, see compound 129): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, which reads on instant claim 14. Shao discloses evaluating various compounds activity in mouse models of schizophrenia, using the PCP hyperactivity and pre-pulse inhibition tests, wherein the mice were injected with a test compound (p. 189, para [00421]; p. 190, para [00424], [00427]). Shao discloses administration of compound 129 as described above to the mice in the pre-pulse inhibition test, at doses of 3, 10, and 30 mg/kg (p. 191, see title of Table 1; p. 193, see compound 129); and administration of the same compound to mice in the PCP hyperactivity test at doses of 0.3, 1, 3, 10, 30, and 100 mg/kg, wherein the compound provided significant inhibition of PCT hyperactivity (p. 195, see title of Table 2; p. 197, see compound 129). Therefore, Shao discloses administration of the compound of the instant claims as the HCl salt to mice models of schizophrenia, at doses that were therapeutically effective. Regarding the limitations of instant claim 2, “without causing a clinically significant risk of adverse events”, as well as depending claims relating to “minimizing adverse events in a patient,” “wherein a risk of adverse events in a patient is about the same as or similar to placebo,” “wherein the method minimizes cardiovascular [claim 16] or extrapyramidal [claim 19] adverse events,” (also see those recited in claims 24-36)  or “wherein the method is substantially devoid of QT prologation,” Shao suggests administration of the same compound of the instant claims to treat schizophrenia, i.e. the same patient population encompassed by the instant claims. Therefore, the method taught and explicitly suggested by Shao would have necessarily provided the same treatment results as claimed, e.g. avoidance of the negative symptoms and adverse events referred to in the claims. 
Ascertainment of the difference between the prior art and the claims (MPEP § 2141.02)
The difference between the instantly claimed invention and the prior art is that the prior art example relates to administration of the compound to a mouse, whereas the claimed invention requires a human patient.
Finding of prima facie obviousness – rationale and motivation (MPEP § 2142-2413)
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
In the present case, the skilled artisan conducting the method of the instantly claimed invention would merely be carrying out the explicit teaching or suggestion of the prior art as in rationale (G) above.  The prior art explicitly describes the administration of the described illustrative compounds including the anticipatory species in a method for treating schizophrenia in a human, (see paragraph [0013], for example)  A specific embodiment wherein the subject to be treated is a human is described at paragraph [0049].  Finally, the reference discloses that the two animal models relied upon for the in vivo assays described therein “are predictive of efficacy” in humans, describing the mouse model as “predictive and well-validated” for the development of new drugs for schizophrenia treatment (see paragraph [00169]). Thus, the prior art specifically exemplifies a mouse treatment model for schizophrenia where the compound of the instant claims is administered for disease treatment, and the reference also explicitly suggests the use in human patients.  Further, the description of the animal model as being predictive of efficacy in humans would have provided the reasonable expectation of success necessary to establish that the instant claims are prima facie obvious in view the prior art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2, 14-27, 29-31, 33-34 and 37-55 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 
1-22 of US Patent 11,129,807
82-93 of US Patent Application 17/223,229.
1, 4-6, 8, 10, 11, 13, 14, 16-18, 21-29, 32-37 and 41-43 of US Patent Application 17/228,796.
With respect to the ‘229 and ‘796 applications, the rejections are provisional in nature since the claims have not, in fact, been patented.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed methods are anticipated by those of the patented and copending claims.  In particular, the conflicting claims recite a method of treating a subject having schizophrenia (‘807 patent), treating a neurological disorder (’229 application), or treating a neurological or psychiatric disease (‘796 application) comprising administering a compound 1, which is identical to the compound administered in the presently claimed invention. Therefore in every instance the patented scope anticipates the presented claimed scope.  Regarding the limitations of instant claim 2, “without causing a clinically significant risk of adverse events”, as well as depending claims relating to “minimizing adverse events in a patient,” “wherein a risk of adverse events in a patient is about the same as or similar to placebo,” “wherein the method minimizes cardiovascular [claim 16] or extrapyramidal [claim 19] adverse events,” (also see those recited in claims 24-36)  or “wherein the method is substantially devoid of QT prologation,” the conflicting claims require administration of the same compound of the instant claims to treat schizophrenia, i.e. the same patient population encompassed by the instant claims. Therefore, the method of the conflicting claims would have necessarily provided the same treatment results as claimed, e.g. avoidance of the negative symptoms and adverse events referred to in the claims. See MPEP 2112.02, where it is stated “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Since the conflicting claims teach administration of the same compound to the same patient population having the same disease, the instant claims are anticipated and a double patenting rejection is appropriate.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday – Thursday 8:00-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699